DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 and 08/14/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Danev (US 2018/0367994; Cited in IDS) in view of Hauck et al. (US 2019/0116619; Cited in IDS).
	Regarding claims 15, 8, and 1, Danev discloses an electronic device and an operation method of the electronic device, the method comprising:
	a header section including a first secure preamble (Fig. 1; paragraphs [0023], [0028] see a challenge message with the challenge bit sequence C) and (paragraph [0029] see the preamble is preferably identical for each message or each message type. Preferably, the header section contains a sync pattern ); 
	controlling by a processor a communication circuit to transmit a distance measurement signal including the first secure preamble to an external electronic device (Fig. 1; paragraphs  [0028], [0030]; e.g., The challenge message is the message sent from the verifier V to the prover P defining the starting time ts of the time of flight as the time when the message or one well-defined signal part of the message is physically transmitted from the verifier V); 
	controlling the communication circuit to receive a response signal including a second secure preamble from the external electronic device (Fig. 1; paragraph [0023];e.g., When the prover P has received the challenge message, it creates a response bit sequence R and transmits a response message with the response bit sequence R back to the verifier V); 

	in response to successful authentication, determining a distance to the external electronic device based on a transmission time of the distance measurement signal and a reception time of the response signal (paragraphs [0028], [0030]; e.g., The distance is determined or estimated on the basis of the time of flight of the challenge message and the response message).  
	Danev discloses the header section including a preamble (paragraph [0029]), but fails to specifically generating the secure preamble.
	However, Hauck discloses generating the secure preamble (Fig. 3 step 313; paragraphs [0042], [0051]; e.g., each device can perform secure ranging using the ciphered code sequence and also using the ranging preambles which are part of the IEEE standard 802.15.4a (which can be used to perform ranging in addition to ranging performed using the ciphered code sequence which was locally generated in operation 311)).
Therefore, taking the teachings of Danev in combination of Hauck as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to generating a secure preamble  in order to provide an increased level of security against relay attacks for wireless interaction. Once mutually authenticated the devices can gain the assurance that they are close to one another and they may engage in further interactions that may require this assurance (Hauck: paragraph [0003]).

receive a final signal from the external electronic device through the communication circuit (Danev: paragraph [0043]);  
authenticate the final signal based on a third secure preamble of the external electronic device included in the received final signal (Danev: paragraphs [0028], [0034]); and 
in response to successful authentication, determine a distance to the external electronic device based on a transmission time of the response signal and a reception time of the final signal (Danev: paragraphs [0028], [0034]).
Regarding claims 10, 3, and 17, Danev in combination with Hauck discloses the electronic device and the method of claims 8, 1, and 15, wherein the at least one memory stores instructions executable by the at least one processor to cause the electronic device to: receive first credential information of the external electronic device from the external electronic device (Danev: paragraph [0042]; e.g., The bit sequence of the response message, in particular the response bit sequence R is translated into a spreading code chip sequence of the response message including the response spreading code chip sequence RSCS); and generate and transmit second credential information to the external electronic device (Danev: paragraphs [0032], [0042]), 
wherein the secure preamble is generated based on at least part of the first 5credential information and the second credential information (Danev: paragraph [0029] e.g., The sync pattern is preferably arranged after the preamble. The sync pattern is used to synchronize the receiver to the received message which improves the reception quality).  

Regarding claims 6, 13, and 19, Danev in combination with Hauck discloses the electronic device and the method of claims 1, 8, and 15, wherein the at least one memory stores instructions executable by the at least one processor to cause the electronic device to: receive a distance measurement signal including a general preamble from the external electronic device through the communication circuitry; and in response to receiving the distance measurement signal, transmit a response signal including the general preamble through the communication circuitry (Danev: paragraphs [0028], [0030], [0045]).  
Regarding claims 7, 14, and 20, Danev in combination with Hauck discloses the electronic device and the method of claims 1, 8, and 15, wherein the at least one memory stores instructions executable by the at least one processor to cause the electronic device to: perform a separate authentication procedure with the external electronic device (Danev: paragraphs [0027], [0037]).  

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Danev in combination with Hauck, in view of Sierra et al. (US 2020/0336303).
Regarding claims 5, 12, and 18, Danev in combination with Hauck discloses the electronic device and the method of claims 3, 10, and 17, fails to specifically disclose the 
However, Sierra discloses receive the first credential information encrypted with a first public key of the electronic device (paragraphs [0008], [0040] see secret value or can gain knowledge of a public key associated with the other device); and 
decode the encrypted first credential information with a private key of the electronic device to acquire the decoded first credential information (paragraph [0059]; e.g., The mPK 519 is a privacy key that is used to enhance the privacy of the secure ranging process), 
wherein the second credential information is encrypted with a second public key of the external electronic device when transmitted to the external electronic device (Danev: paragraphs [0024], [0029]) and (Sierra: [0040], [0058]).  
Therefore, taking the teachings of Danev in combination of Hauck and Sierra as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to receive the first credential information encrypted with a first public key of the electronic device; and decode the encrypted first credential information with a private key of the electronic device to acquire the decoded first credential information, wherein the second credential information is encrypted with a second public key of the external electronic device when transmitted to the external electronic device for advantages of protecting the privacy and security of authentic devices that particulate in the ranging operation (Sierra: paragraph [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648